Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 10/02/2019. Claims 1-13 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/12/2019, 11/01/2020, 01/05/2021, and 04/11/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities: claim language reads “four recognizable frame edges being disposed on edges of the each solar panel” in lines 3-4. Claim should read “four recognizable frame edges being disposed on edges of each solar panel” instead. Claim 1 also reads “a coordinate system of panel” in line 5. Claim should read “a coordinate system of each panel” instead. Appropriate correction is required.
Claim 9 objected to because of the following informalities: claim language reads “four recognizable frame edges being disposed on edges of the each solar panel” in line 3. Claim should read “four recognizable frame edges being disposed on edges of each solar panel” instead. Claim 1 also reads “a coordinate system of panel” in line 5. Claim should read “a coordinate system of each panel” instead. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one image capturing unit” in claim 1, “a frame edge recognizing unit” in claim 1, “a latitude-and-longitude line recognizing unit” in claim 1, “a vehicle-body position calculating unit” in claim 1, “an image-capturing-unit position calculating unit” in claim 2, “a center-of-vehicle position calculating unit” in claim 3, “a wireless communication unit” in claim 5, “an image capturing step” in claim 9, “a frame edge recognizing step” in claim 9, “a latitude-and-longitude line recognizing step” in claim 9, “a vehicle-body position calculating step” in claim 9, “an image-capturing-unit position calculating step” in claim 10, “an image capturing unit” in claim 10, “a center-of-vehicle position calculating step” in claim 11, “an image transmitting step” in claim 13, and “an image capturing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 recites the limitation “a panel judging unit” in line 4. The term “panel judging unit” does is not described in the claims, or in the specification, and has no special meaning in the art. This makes the claim fail the written description requirement, as it is unclear what applicant means by “a panel judging unit.”
  Claim 12 recites the limitation “a panel judging unit” in line 3. The term “panel judging unit” does is not described in the claims, or in the specification, and has no special meaning in the art. This makes the claim fail the written description requirement, as it is unclear what applicant means by “a panel judging unit.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame edges" in 13. As it is written, it is unclear if this is referring to the four recognizable frame edges in line 3 of claim 1, or the peripheral frame edges in line 9 of claim 1. This makes the claim indefinite, as it is unclear which frame edges the claim is referring. Likewise, claims 2-8, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 9 recites the limitation "the frame edges" in line 12.  There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear if this is referring to the four recognizable frame edges in line 3 of claim 9, or the peripheral frame edges in line 8 of claim 9. This makes the claim indefinite, as it is unclear which frame edges the claim is referring. Likewise, claims 10-13, which depend from claim 9, are also indefinite by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN et al. US 20160379074 A1 (“Nielsen”) and Mahr et al. US 8726458 B1 (“Mahr”).
	Regarding Claim 1. Nielsen teaches a positioning apparatus for a robot, the robot configured to move on a surface featuring lines of latitude and longitude perpendicular to one another being disposed on the surface to form a coordinate system of the surface (Nielsen teaches a system for tracking at least one mobile object in a site, where in some embodiments, at least one processing structure stores a 3D map that includes one or more areas, and each of the one or more areas has a horizontal, planar floor [paragraph 50]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422], which reads on a surface featuring lines of latitude and longitude perpendicular to one another being disposed on the surface to form a coordinate system of the surface. The mobile objects are moveable objects in the site, such as robots [paragraph 6]), the positioning apparatus comprising:
	at least one image capturing unit configured to acquire peripheral images and/or pictures of the vehicle body in real-time (Nielsen teaches a system for tracking at least one mobile object in a site, the system comprising at least a first imaging device having a field of view overlapping a first subarea of the site and capturing images of at least a first entrance; and one or more tag devices, each of the one or more tag devices having one or more sensors for obtaining one or more tag measurements related to the mobile object associated therewith; and at least one processing structure for: determining one or more initial conditions of the at least one mobile object entering the first subarea from the at least first entrance; and combining the one or more initial conditions, the captured images, and at least one of the one or more tag measurements for tracking the at least one mobile object [Claim 1]. The mobile objects are moveable objects in the site, such as robots [paragraph 6]);
	a frame edge recognizing unit connected to the at least one image capturing unit and 
configured to recognize peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body (Nielsen teaches that in some embodiments, the method of tracking a moving object comprises identifying, from the at least one image, one or more foreground feature clusters (FFCs) for tracking the at least one mobile object, and determines a bounding box and a tracking point therefor, said tracking point being at a bottom edge of the bounding box [paragraph 69]. FIG. 3 shows a foreground feature cluster (FFC) detected in a captured image. As shown, a bounding box is created around the extremes of the blob of the FFC. In this embodiment, the bounding box is a rectangular bounding box, and is used in image analysis unless detail, e.g., color, pose and other features, of the FFC is required [paragraph 254]. This reads on a frame edge recognizing unit connected to the at least one image capturing unit and configured to recognize peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body);
	a latitude-and-longitude line recognizing unit connected to the at least one image capturing unit and configured to recognize the numbers of latitude lines and longitude lines existing between the vehicle body and the frame edges according to the images and/or the pictures and positions of the frame edges (Nielsen teaches that the computer vision processing block at numeral 146 of FIG. 8 maps the detected FFCs into a three-dimensional (3D), physical-world coordinate system of the site by using, e.g., a perspective mapping or perspective transform technology (step 210 of FIG. 5A) [paragraph 272]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422]. This reads on a latitude-and-longitude line recognizing unit configured to recognize the numbers of latitude and longitude lines existing between the vehicle body and the frame edges according to the images and/or the pictures and positions of the frame edges); and 
	a vehicle-body position calculating unit connected to the latitude-and-longitude line recognizing unit and configured to calculate a coordinate scope of the vehicle body on the at least one solar panel according to the numbers of latitude lines and longitude lines between the vehicle body and the frame edges (Nielsen teaches that in some embodiments, an at least one processing structure discretizes at least a portion of a site into a plurality of grid points, and wherein, when tracking a mobile object in said discretized portion of the site, the at least one processing structure uses said grid points for approximating the location of the mobile object [paragraph 55]. In some embodiments, when tracking a mobile object in said discretized portion of the site, the at least one processing structure calculates a posterior position probability of the mobile object [paragraph 56]).
	Nielsen does not teach:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of the each solar panel.
	However, Mahr teaches:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of the each solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]. Additionally, while the solar collector cleaning vehicle is on an initial solar collector, the vehicle may stop and wait for the solar collector to turn and align itself with the adjacent solar collector shown in FIG. 9A [Column 6, lines 55-64]. Nielsen also teaches that exemplary solar collector cleaning vehicles may comprise a secondary set of drive wheels that may extend to move the vehicle in a path perpendicular to the present path, and the secondary wheels may retract after the translational maneuver is completed [Column 4, lines 55-63]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of the each solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 2. Nielsen in combination with Mahr teaches the positioning apparatus of claim 1.
	Nielsen also teaches:
	further comprising an image-capturing-unit position calculating unit connected to the vehicle-body position calculating unit and configured to calculate a coordinate scope of the at least one image capturing unit on the at least one surface according to the size of the vehicle body, the coordinate scope of the vehicle body on the at least one surface, and relative positions of the at least one image capturing unit and the vehicle body (Nielsen teaches that in some embodiments, when tracking each of the FFCs, the at least one processing structure uses the coordinates of the corresponding mobile object in a 3D coordinate system of the site as state variables, and the coordinates of the FFC in a two dimensional (2D) coordinate system of the captured images as observations for the state variables, and wherein the at least one processing structure maps the coordinates of the corresponding mobile object in a 3D coordinate system of the site to the 2D coordinate system of the captured images [paragraph 54]. Nielsen also teaches that the camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 3. Nielsen in combination with Mahr teaches the positioning apparatus of claim 1.
	Nielsen also teaches:
	further comprising a center-of-vehicle position calculating unit connected to the vehicle-body position calculating unit and configured to calculate a coordinate scope of the center of the vehicle body on the at least one surface according to the size of the vehicle body and the coordinate scope of the vehicle body on the at least one surface (Nielsen teaches that a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 9. Nielsen teaches a method of positioning a robot, the configured to move on a surface featuring lines of latitude and longitude perpendicular to one another being disposed on the surface to form a coordinate system of the surface (Nielsen teaches a system for tracking at least one mobile object in a site, where in some embodiments, at least one processing structure stores a 3D map that includes one or more areas, and each of the one or more areas has a horizontal, planar floor [paragraph 50]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422], which reads on a surface featuring lines of latitude and longitude perpendicular to one another being disposed on the surface to form a coordinate system of the surface. The mobile objects are moveable objects in the site, such as robots [paragraph 6]), the positioning apparatus comprising:
	an image capturing step for acquiring peripheral images and/or pictures of the vehicle body in real-time (Nielsen teaches a system for tracking at least one mobile object in a site, the system comprising at least a first imaging device having a field of view overlapping a first subarea of the site and capturing images of at least a first entrance; and one or more tag devices, each of the one or more tag devices having one or more sensors for obtaining one or more tag measurements related to the mobile object associated therewith; and at least one processing structure for: determining one or more initial conditions of the at least one mobile object entering the first subarea from the at least first entrance; and combining the one or more initial conditions, the captured images, and at least one of the one or more tag measurements for tracking the at least one mobile object [Claim 1]. The mobile objects are moveable objects in the site, such as robots [paragraph 6]);
	a frame edge recognizing step for recognizing peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body (Nielsen teaches that in some embodiments, the method of tracking a moving object comprises identifying, from the at least one image, one or more foreground feature clusters (FFCs) for tracking the at least one mobile object, and determines a bounding box and a tracking point therefor, said tracking point being at a bottom edge of the bounding box [paragraph 69]. FIG. 3 shows a foreground feature cluster (FFC) detected in a captured image. As shown, a bounding box is created around the extremes of the blob of the FFC. In this embodiment, the bounding box is a rectangular bounding box, and is used in image analysis unless detail, e.g., color, pose and other features, of the FFC is required [paragraph 254]. This reads on a frame edge recognizing unit connected to the at least one image capturing unit and configured to recognize peripheral frame edges of the vehicle body according to the images and/or the pictures and a moving direction of the vehicle body);
	a latitude-and-longitude line recognizing step for recognizing the numbers of latitude lines and longitude lines existing between the vehicle body and the frame edges according to the images and/or the pictures and positions of the frame edges (Nielsen teaches that the computer vision processing block at numeral 146 of FIG. 8 maps the detected FFCs into a three-dimensional (3D), physical-world coordinate system of the site by using, e.g., a perspective mapping or perspective transform technology (step 210 of FIG. 5A) [paragraph 272]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422]. This reads on a latitude-and-longitude line recognizing unit configured to recognize the numbers of latitude and longitude lines existing between the vehicle body and the frame edges according to the images and/or the pictures and positions of the frame edges); and
	a vehicle-body position calculating step for calculating a coordinate scope of the vehicle body on the at least one solar panel according to the numbers of latitude lines and longitude lines between the vehicle body and the frame edges (Nielsen teaches that in some embodiments, an at least one processing structure discretizes at least a portion of a site into a plurality of grid points, and wherein, when tracking a mobile object in said discretized portion of the site, the at least one processing structure uses said grid points for approximating the location of the mobile object [paragraph 55]. In some embodiments, when tracking a mobile object in said discretized portion of the site, the at least one processing structure calculates a posterior position probability of the mobile object [paragraph 56]).
	Nielsen does not teach:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of the each solar panel.
	However, Mahr teaches:
	the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of the each solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]. Additionally, while the solar collector cleaning vehicle is on an initial solar collector, the vehicle may stop and wait for the solar collector to turn and align itself with the adjacent solar collector shown in FIG. 9A [Column 6, lines 55-64]. Nielsen also teaches that exemplary solar collector cleaning vehicles may comprise a secondary set of drive wheels that may extend to move the vehicle in a path perpendicular to the present path, and the secondary wheels may retract after the translational maneuver is completed [Column 4, lines 55-63]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the robot is a solar panel cleaning robot, the solar panel cleaning robot comprising a vehicle body configured to move or stop on at least one solar panel, each solar panel being rectangular in shape, four recognizable frame edges being disposed on edges of the each solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 10. Nielsen in combination with Mahr teaches the method of claim 9.
	Nielsen also teaches:
	further comprising an image-capturing-unit position calculating step for calculating a coordinate scope of an image capturing unit on the at least one surface according to the size of the vehicle body, the coordinate scope of the vehicle body on the at least one surface, and relative positions of the image capturing unit and the vehicle body (Nielsen teaches that in some embodiments, when tracking each of the FFCs, the at least one processing structure uses the coordinates of the corresponding mobile object in a 3D coordinate system of the site as state variables, and the coordinates of the FFC in a two dimensional (2D) coordinate system of the captured images as observations for the state variables, and wherein the at least one processing structure maps the coordinates of the corresponding mobile object in a 3D coordinate system of the site to the 2D coordinate system of the captured images [paragraph 54]. Nielsen also teaches that the camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 11. Nielsen in combination with Mahr teaches the method of claim 9.
	Nielsen also teaches:
	further comprising a center-of-vehicle position calculating step for calculating a coordinate scope of the center of the vehicle body on the at least one surface according to the size of the vehicle body and the coordinate scope of the vehicle body on the at least one surface (Nielsen teaches that a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 

Claims 4-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN et al. US 20160379074 A1 (“Nielsen”) and Mahr et al. US 8726458 B1 (“Mahr”) as applied to claims 1 and 9 above, and further in view of Tanigawa US 20160378105 A1 (“Tanigawa”).
	Regarding Claim 4. Nielsen in combination with Mahr teaches the positioning apparatus of claim 1.
	Nielsen also teaches:
	Further comprising:
	a global positioning system (GPS) unit configured to acquire a GPS position of the vehicle body in real-time (Nielsen teaches that in some embodiments, the sensors used to collect tag measurements regarding the mobile object can include a global positioning system (GPS) receiver [paragraph 235]).
	Nielson does not teach:
	a surface judging unit connected to the GPS unit and configured to judge information about the at least one surface according to the GPS position of the vehicle body and a surface distribution chart.
	However, Tanigawa teaches:
	a surface judging unit connected to the GPS unit and configured to judge information about the at least one surface according to the GPS position of the vehicle body and a surface distribution chart (Tanigawa teaches a remote-operated working device featuring a movement controller that controls movement of the remote-operated working device remotely operated by a remote control; a working unit that performs a predetermined work on the work target in a remote place; a first detector that detects contact between the working unit and the work target [Claim 1]. The predetermined work can be cleaning a target to be cleaned [Claim 13], and it can also be inspection of a target to be inspected, wherein the predetermined work is inspection of a target to be inspected that is in a remote place; and the working unit includes at least one of a camera, an infrared camera, and a hammering inspection device [Claim 14]. The inspection robot may further include a position measurement unit that measures the position of the inspection robot, and this position measurement unit can be a GPS, and express the robot’s position by latitude, longitude, altitude, and a tilt angle [paragraph 407]. In FIG. 38, the robot transmits an image of the target to be inspected through a communication device at S176. In FIG. 39, the inspection data is received at S193, and stored in a memory at S194. In one arrangement, a marking instruction signal for marking an inspected position is received from the remote control. In a case where the marking instruction signal is received, the target to be inspected is marked. It is therefore possible to mark a target to be inspected that has an abnormality [paragraph 83]. This means that the system of Tanigawa has a means for comparing a normal target surface to the abnormal target surface, and, if it judges the target surface to be abnormal, marks the surface).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with a surface judging unit connected to the GPS unit and configured to judge information about the at least one surface according to the GPS position of the vehicle body and a surface distribution chart as taught by Tanigawa so as to allow the system to inspect a surface and determine if it needs cleaning, repair, or other maintenance.
	Nielsen in combination with Tanigawa also does not teach:
	The surface is a solar panel on which the vehicle body is located.
	However, Mahr teaches:
	The surface is a solar panel on which the vehicle body is located (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel on which the vehicle body is located as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 5. Nielsen in combination with Mahr and Tanigawa teaches the positioning apparatus of any one of claims 1 to 4.
	Nielsen also teaches:
	further comprising a wireless communication unit wirelessly connected to a server and configured to wirelessly transmit the peripheral images and/or a positioning data of the vehicle body to the server, wherein the positioning data of the vehicle body comprises information about the at least one surface on which the vehicle body is located, the coordinate scope of the vehicle body on the at least one surface, a coordinate scope of the at least one image capturing unit on the at least one surface, and a coordinate scope of the center of the vehicle body on the at least one surface (Nielsen teaches that the object tracking system can comprise a computer cloud having one or more servers, communicating with one or more imaging devices deployed in a site for visually detecting and tracking moving and stationary mobile objects in the site [paragraph 11]. Nielsen also teaches that the camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system. Nielsen also teaches that a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	 Regarding Claim 6. Nielsen in combination with Mahr and Tanigawa teaches the positioning apparatus of any one of claims 1 to 4.
	Nielsen also teaches:
	further comprising a storage configured to prestore the numbers of latitude lines and longitude lines on the each surface and/or the size of the vehicle body and/or relative positions of the at least one image capturing unit and the vehicle body and/or at least one panel distribution chart (Nielsen teaches that a computer cloud comprising one or more server computers connected via suitable wired communication means, and a server typically may comprise at least one processor and a memory [paragraph 223]. The memory may be volatile and/or non-volatile, non-removable or removable memory such as RAM, ROM, EEPROM, solid-state memory, hard disks, CD, DVD, solid-state memory, flash memory, or the like. In some embodiments, after detecting the one or more FFCs, the at least one processing structure determines the location of each of the one or more FFCs in the captured image, and maps each of the one or more FFCs to a three-dimensional (3D) coordinate system of the site by using perspective mapping [paragraph 49]. In some embodiments, the at least one processing structure stores a 3D map of the site for mapping each of the one or more FFCs to the 3D coordinate system of the site, and wherein in said map, the site includes one or more areas, and each of the one or more areas has a horizontal, planar floor [paragraph 50]. The computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. Generally, the computer vision processing structure maintains a background image for each imaging device. When an image captured by an imaging device is sent to the computer vision processing structure, the computer vision processing structure calculates the difference between the received image and the stored background image to obtain a difference image. With suitable image processing technology, the computer vision processing structure detects the FFCs from the difference image. In this embodiment, the computer vision processing structure periodically updates the background image to adapt to the change of the background environment, e.g., the illumination change from time to time. Nielsen teaches that the computer vision processing block at numeral 146 of FIG. 8 maps the detected FFCs into a three-dimensional (3D), physical-world coordinate system of the site by using, e.g., a perspective mapping or perspective transform technology (step 210 of FIG. 5A) [paragraph 272]. FIG. 15B shows a room with a grid having a plurality of grid points, each representing a possible location for mobile objects [paragraph 421]. The grid points are located along an x-axis and a y-axis and the computer vision processing block builds a state diagram of the grid points [paragraph 422]. This means that Nielsen prestores a map of each surface with the grid points shown in FIG. 15B. FIG. 12A also shows the imaging device capturing an image at 512, and the computer vision processing block identifies therein an FFC at 514 with a bounding box at 516, a centroid at 518 and a BBTP at 520 [paragraph 389]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 12. Nielsen in combination with Mahr teaches the method of claim 9.
	Nielsen also teaches:
	further comprising, prior to the image capturing step, a global positioning system (GPS) positioning step for acquiring a GPS position of the vehicle body in real-time (Nielsen teaches that in some embodiments, the sensors used to collect tag measurements regarding the mobile object can include a global positioning system (GPS) receiver [paragraph 235]. The GPS is one of the sensors used to collect tag measurements regarding the mobile object, and in some embodiments, the at least one processing structure analyzes images captured by the one or more imaging devices for selecting said at least one of the one or more tag measurements [paragraph 31], which means that the tag measurements must be collected at least once before the image capturing step), 
	Nielsen does not teach:
	a panel judging step for judging information about the at least one solar panel on which the vehicle body is located according to the GPS position of the vehicle and a panel distribution chart.
	However, Tanigawa teaches:
	a panel judging step for judging information about the at least one solar panel on which the vehicle body is located according to the GPS position of the vehicle and a panel distribution chart (Tanigawa teaches a remote-operated working device featuring a movement controller that controls movement of the remote-operated working device remotely operated by a remote control; a working unit that performs a predetermined work on the work target in a remote place; a first detector that detects contact between the working unit and the work target [Claim 1]. The predetermined work can be cleaning a target to be cleaned [Claim 13], and it can also be inspection of a target to be inspected, wherein the predetermined work is inspection of a target to be inspected that is in a remote place; and the working unit includes at least one of a camera, an infrared camera, and a hammering inspection device [Claim 14]. The inspection robot may further include a position measurement unit that measures the position of the inspection robot, and this position measurement unit can be a GPS, and express the robot’s position by latitude, longitude, altitude, and a tilt angle [paragraph 407]. In FIG. 38, the robot transmits an image of the target to be inspected through a communication device at S176. In FIG. 39, the inspection data is received at S193, and stored in a memory at S194. In one arrangement, a marking instruction signal for marking an inspected position is received from the remote control. In a case where the marking instruction signal is received, the target to be inspected is marked. It is therefore possible to mark a target to be inspected that has an abnormality [paragraph 83]. This means that the system of Tanigawa has a means for comparing a normal target surface to the abnormal target surface, and, if it judges the target surface to be abnormal, marks the surface).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with a panel judging step for judging information about the at least one solar panel on which the vehicle body is located according to the GPS position of the vehicle and a panel distribution chart as taught by Tanigawa so as to allow the system to inspect a surface and determine if it needs cleaning, repair, or other maintenance.
	Nielsen in combination with Tanigawa also does not teach:
	The surface is a solar panel on which the vehicle body is located.
	However, Mahr teaches:
	The surface is a solar panel on which the vehicle body is located (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel on which the vehicle body is located as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 
	Regarding Claim 13. Nielsen in combination with Mahr teaches the method of any one of claims 9 to 12.
	Nielsen also teaches:
	further comprising an image transmitting step for wirelessly transmitting the peripheral images of the vehicle body to a server, and/or a positioning data transmitting step for wirelessly transmitting a positioning data of the vehicle body to the server, wherein the positioning data of the vehicle body comprises information about the at least one surface on which the vehicle body is located, the coordinate scope of the vehicle body on the at least one surface, a coordinate scope of an image capturing unit on the at least one surface, and a coordinate scope of the center of the vehicle body on the at least one surface (Nielsen teaches that the object tracking system can comprise a computer cloud having one or more servers, communicating with one or more imaging devices deployed in a site for visually detecting and tracking moving and stationary mobile objects in the site [paragraph 11]. Nielsen also teaches that the camera which tracks the movable object has a different coordinate system than the world coordinate system, and Nielsen describes an H matrix processing necessary for the perspective transformations between the camera and the world coordinate systems [paragraph 718]. This transformation calculation includes camera scaling [paragraphs 724 and 727], so that the captured image of the object and the surface fit within the coordinate system. Nielsen also teaches that a computer vision processing structure processes the received images for detecting FFCs [paragraph 253]. A centroid, shown at numeral 164 of FIG. 3, is determined by the computer vision processing structure. The centroid can be but is not necessarily the center of the bounding box [paragraph 255]).
	Nielsen does not teach:
	The surface is a solar panel.
	However, Mahr teaches:
	The surface is a solar panel (Mahr teaches cleaning vehicle comprising: a chassis, configured to remove dirt from a surface of a solar collector [Claim 1]. The solar collectors each comprise a first surface, a front surface, the first surface defining an edge, and where the two or more opposing edges, i.e., a first edge of a first surface of a first solar collector and a first edge of a first surface of a second solar collector, define an open region, or a "gap," where the open region may be planar, singly curved, or complexly curved. A solar collector cleaning device may be configured to automatically traverse the first surface and the open region via a linear or curvilinear path in order to remove dirt from a surface of one or more solar collectors [Column 1, lines 31-42]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with the surface is a solar panel as taught by Mahr so that the system can be used to direct a robot that travels on a solar panel as a surface and the robot is used to clean the solar panel. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN et al. US 20160379074 A1 (“Nielsen”) and Mahr et al. US 8726458 B1 (“Mahr”) as applied to claim 1 above, and further in view of Seo et al. US 20170039671 A1 (“Seo”).
	Regarding Claim 7. Nielsen in combination with Mahr teaches the positioning apparatus of claim 1.
	Nielsen does not teach:
	wherein the at least one image capturing unit is disposed on the top of the vehicle body or on outer sidewalls of the vehicle body, and the at least one image capturing unit has a horizontal view angle between 0 and 360 degrees.
	However, Seo teaches:
	wherein the at least one image capturing unit is disposed on the top of the vehicle body or on outer sidewalls of the vehicle body, and the at least one image capturing unit has a horizontal view angle between 0 and 360 degrees (Seo teaches a robotic arm coupled to a base with a motorized rotation member that allows the robot arm to rotate up to 360 degrees about the base [paragraph 26]. In addition, a virtual recording device (VRD) holder may be separately configured to rotate up to 360 degrees about the robot arm. The VRD can be a camera, a smartphone, or some other device for the robot to self-record [paragraph 24]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with wherein the at least one image capturing unit is disposed on the top of the vehicle body or on outer sidewalls of the vehicle body, and the at least one image capturing unit has a horizontal view angle between 0 and 360 degrees as taught by Seo so that the robot can include a camera that can add its own 360 degree field of view to the image data collected by the system and even record itself if necessary.
	Regarding Claim 8. Nielsen in combination with Mahr teaches the positioning apparatus of claim 1.
	Nielsen does not teach:
	further comprising an installed support, wherein the bottom of the installed support is installed fixedly on the top of the vehicle body, and the at least one image capturing unit is installed on the top of the installed support.
	However, Seo teaches:
	further comprising an installed support, wherein the bottom of the installed support is installed fixedly on the top of the vehicle body, and the at least one image capturing unit is installed on the top of the installed support (Seo teaches a robotic arm coupled to a base with a motorized rotation member that allows the robot arm to rotate up to 360 degrees about the base [paragraph 26]. In addition, a virtual recording device (VRD) holder may be separately configured to rotate up to 360 degrees about the robot arm. The VRD can be a camera, a smartphone, or some other device for the robot to self-record [paragraph 24]. FIG. 5 shows the robot base, which is shown to include wheels, rollers, or the like, which allow it to move in one or more directions while tracking and video recording an object [paragraph 30], which means that the camera has a support fixedly installed on top of a vehicle body, with the image capturing unit installed on top of the support).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Nielsen with further comprising an installed support, wherein the bottom of the installed support is installed fixedly on the top of the vehicle body, and the at least one image capturing unit is installed on the top of the installed support as taught by Seo so that the robot can include a camera that can add its own 360 degree field of view to the image data collected by the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664       
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664